EXHIBIT 99.1 1September 2011, Russell 2000 Small Cap Strategies ConferenceWhen is a Fad a Trend?Growth Through Innovation 2Statements made in this presentation regarding American Public Education, or its subsidiaries, that are not historical facts are forward-looking statements based on current expectations, assumptions, estimates and projections about American Public Education and the industry. These forward-looking statements are subject to risks and uncertainties that could cause actual future events or results to differ materially from such statements.
